Citation Nr: 0304791	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether the reduction in compensation benefits 
retroactive to June 1, 1995 on account of the removal of a 
spouse was proper.  

2.  Entitlement to an effective date prior to October 1, 
2001, for payment of additional compensation benefits on 
account of a spouse.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 1968 
and from July 1968 to January 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the RO in October 2001 and December 
2001, which reduced the veteran's compensation benefits 
retroactive to June 1995 on account of the removal of a 
spouse, and then awarded additional compensation benefit on 
account of a spouse effective beginning on October 1, 2001, 
thus creating an overpayment in the amount of $3,420.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

It is noted that letters of the veteran in November and 
December 2001 may be construed as raising the issue of waiver 
of recovery of the overpayment of compensation benefits in 
the amount of $3,420.  This matter was not certified to the 
Board and is not in proper appellate status.  Accordingly, 
this matter is referred to the RO for any appropriate action.  



FINDINGS OF FACT

1.  By letters in August 1993 and August 1994, the RO 
informed the veteran that his compensation award included 
additional benefits for his spouse and that he must notify 
the RO immediately if there was any change in the number or 
status of his dependents.  

2.  In September 2001, the veteran reported to the RO on a 
status of dependents form that he had divorced his first wife 
in May 1995 and married his current wife in November 1995.  

3.  By letter in October 2001, the RO reduced the veteran's 
compensation award, effective on June 1, 1995, due to the 
removal of his first spouse on the last day of the month in 
which the divorce occurred.  

4.  By letter in December 2001, the RO awarded the veteran 
additional compensation benefits on account of having a 
spouse, effective on October 1, 2001, which is the first of 
the month following the month in which the RO received notice 
of the marriage.  



CONCLUSIONS OF LAW

1.  The veteran's first spouse was properly removed from his 
compensation award effective on June 1, 1995.  38 U.S.C.A. § 
5112(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.501 (2002).  

2.  The veteran is not entitled to an effective date prior to 
October 1, 2001, for payment of additional compensation 
benefits on account of his current spouse.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.31, 3.401 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record shows that the veteran had been in 
receipt of compensation benefits since his award of July 
1993.  

By letter in July 1993, the RO notified the veteran that, in 
order to add his spouse to his award, a certified copy of his 
marriage certificate was needed.  In August 1993, the veteran 
submitted a marriage certificate in order to claim the 
additional benefits on account of a spouse.  

By letter in August 1993, the RO notified the veteran of an 
amendment in his disability compensation award.  The RO 
informed the veteran that his award included additional 
benefits for his spouse and that he must notify the RO 
immediately if there was any change in the number or status 
of his dependents.  

The RO stated that the failure to promptly notify VA of a 
dependency change would result in the creation of an 
overpayment in his account.  Enclosed with the August 1993 
award letter was VA Form 21-8764, which notified the veteran 
that he must promptly advise VA of any change in the status 
of his dependents.  

In August 1994, the RO sent the veteran another award letter.  
Enclosed with this letter was VA Form 21-8764, which notified 
the veteran that he must promptly advise VA of any change in 
the status of his dependents.  

In a February 1999 letter, the veteran informed the RO of a 
change of address.  He indicated that he relocated to another 
state.  

In an August 2001 letter to the veteran, the RO indicated 
that his disability compensation included an additional 
amount for his spouse and that he was responsible for 
reporting any changes in the number of his dependents.  The 
RO requested that the veteran verify his continued 
entitlement to these additional benefits by returning a 
Status of Dependents Questionnaire, VA Form 21-0538.  

In September 2001, the veteran returned the form, indicating 
that he divorced his first wife in May 1995 and married his 
current wife in November 1995.  

By letter in October 2001, the RO notified the veteran of a 
reduction in his service connected disability compensation, 
effective on June 1, 1995, due to his divorce from his first 
wife in May 1995.  The RO informed the veteran that the 
reduction in his award resulted in an overpayment of 
benefits.  

In October 2001, in response to the RO's request, the veteran 
furnished VA Form 21-686c, Declaration of Status of 
Dependents, on which he provided complete dates and places 
for all marriages and terminations of marriages for both 
himself and his current spouse.  

By letter in October 2001, VA's Debt Management Center 
informed the veteran of an overpayment of $3,420 in 
disability compensation benefits.  

In a November 2001 letter, the veteran indicated that he 
disputed the amount of the debt he owed.  He claimed that he 
sent a form to a named individual at the RO (that is, the RO 
that handled his claim prior to his relocation), showing his 
marriage and divorce dates.  [The veteran did not indicate 
the date that he provided such notification.]  He reiterated 
that his divorce was in May 1995 and his remarriage was in 
November 1995.  

In November 2001, VA's Debt Management Center issued an audit 
of the veteran's account for the period of June 1, 1995 
through November 2001, which reflects an overpayment in the 
amount of $3,420.  VA explained that the reason for his debt 
was when a veteran divorces or loses a spouse, benefit 
entitlement for that spouse ceases on the last day of the 
month in which the divorce or loss occurred.  VA stated that 
the veteran's debt was properly established and that the 
amount was correct.  VA also indicated that if the veteran 
disagreed he should write and explain why he felt that the 
information provided was incorrect.   

By letter in December 2001, the RO notified the veteran that 
his award of compensation benefits was amended, effective on 
October 1, 2001, to reflect additional benefits for his 
current spouse.  

In a December 2001 letter, the veteran indicated that he 
understood how the debt was created but that he still 
disputed the amount that he felt he owed.  He stated that he 
had previously provided a named individual at the RO (that 
is, the RO that handled his claim prior to his relocation) 
with information to the effect that he divorced in May 1995 
and remarried in November 1995.  [The veteran did not 
indicate the date that he provided such information to the 
RO.]  

In a statement received by the RO in June 2002, the veteran 
asserted that VA was "punishing" him for failing to report 
a divorce and remarriage in a timely manner.  He argued that 
he was without a dependent for a period of only six months 
but that VA was still "fining" him $3,420.  He requested 
that the law be waived or changed, as it was hurting 
veterans.  He claimed that he wrote a letter to the RO in 
1998, reporting his relocation out of state and mentioning 
that he had a wife, so that the effective date of adding his 
spouse to his award was "suspect."  


II. Analysis

According to regulatory criteria, the effective date of an 
award of additional compensation or pension payable to or for 
a veteran on account of a dependent shall be the latest of 
the following dates:  (1) date of claim, (2) date dependency 
arises, or (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action.  With regard to 
the date of claim, it means the following, listed in their 
order of applicability:  (i) date of veteran's marriage, or 
birth of his or her child, or, adoption of a child, if the 
evidence of the event is received within one year of the 
event, otherwise (ii) date notice is received of the 
dependent's existence, if evidence is received within one 
year of the VA request.  38 C.F.R. § 3.401(b).  

The effective date of discontinuance of pension or 
compensation to or for a veteran will be the earliest of the 
dates stated in this section; where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  38 C.F.R. § 3.501.  
In the case of divorce or annulment prior to October 1, 1982, 
the effective date is the last day of the calendar year in 
which divorce or annulment occurred.  In the case of divorce 
or annulment on or after October 1, 1982, the effective date 
is the last day of the month in which divorce or annulment 
occurred, except that section 306 and old-law pension 
reductions or terminations will continue to be effective the 
last day of the calendar year in which divorce or annulment 
occurred.  38 C.F.R. § 3.501(d).  

Regardless of VA regulations concerning effective dates of 
awards...payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. § 
3.31.  

In this case, the RO retroactively reduced the veteran's 
compensation benefits, effective on June 1, 1995, due to the 
removal of his first spouse from the award.  The veteran 
reported in September 2001 that he had divorced his first 
wife in May 1995.  

As indicated in 38 C.F.R. § 3.501, reduction shall be 
effective the last day of the month in which the divorce 
occurred where there is a divorce on or after October 1, 
1982.  Thus, the veteran's compensation benefits were 
properly reduced by the removal of a spouse the last day of 
May 1995, and the reduction was made effective on June 1, 
1995.  

The veteran has argued that he had previously furnished 
information to the RO regarding his divorce and remarriage.  
He did not, however, indicate when he provided such 
information, and there is no record of such notification in 
the claims file prior to September 2001.  

The veteran also indicated that, when he informed the RO of 
his relocation, he noted that he had a wife.  Of record is a 
February 1999 letter in which the veteran did notify the RO 
of his change of address; however, there is no reference to 
his spouse or the fact that he divorced in May 1995 and 
remarried in November 1995.  

The veteran contends that he is being penalized for failing 
to notify the RO in a timely manner of his divorce and 
remarriage.  Such contention is relevant to the issue of 
waiver of recovery of the overpayment which, as mentioned 
previously, is not before the Board.  

However, the determination involving additional benefits for 
a spouse are based strictly on the dates involved.  As noted, 
the precise date that the veteran divorced his first wife has 
been conclusively established, and the law mandates that she 
be removed from his compensation award effective the last day 
of the month in which the divorce occurred.  

With regard to the earlier effective date issue, the RO 
awarded additional compensation benefits on account of the 
veteran's second (and current) wife effective on October 1, 
2001.  It appears that the veteran is arguing that the 
effective date of payment should instead be the date of his 
second marriage in November 1995.  

After consideration of the evidence, the Board finds that the 
effective date of the additional benefits can be no earlier 
than October 1, 2001 in this case.  

As indicated in 38 C.F.R. § 3.401, the award of additional 
compensation on account of a dependent is effective the date 
of the veteran's marriage, if the evidence of the event is 
received within one year of the event; otherwise, the 
effective date is the date notice is received of the 
dependent's existence.  

Furthermore, the payment of monetary benefits based on 
increased awards of compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  

The veteran first notified the RO in September 2001 of his 
remarriage.  As he failed to provide notification within a 
year of the event, November 1995 cannot be the effective 
date.  

The regulations clearly provide that an effective date prior 
to October 1, 2001, the day following the month in which the 
RO received notice of his remarriage, for payment of 
additional compensation benefits on account of a spouse is 
not warranted.  

The United States Court of Appeals for Veterans Claims held 
that "in a case...where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  

Notwithstanding the veteran's claims that a $3,420 debt is 
unfair given that he actually had a spouse for the entire 
period of the calculated overpayment except for a brief six 
month period between May and November 1995, such assertions 
are not for consideration in reaching this determination.  

When the law is clear, as in this case, there is no other 
option but to apply the plain meaning of the statute.  In 
this case, the pertinent facts are not in dispute and the law 
is dispositive; accordingly, the claim must be denied.  

The Board notes that effective on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  The regulations implementing the VCAA are 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Id; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, in the instant case, the veteran disagrees with the 
law governing payment of additional disability compensation 
benefit on account of a spouse, and VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed, as this is a case in which the laws and 
regulations, as opposed to the facts, govern its disposition.



ORDER

The veteran's compensation benefits were properly reduced, 
retroactive to June 1, 1995, on account of the removal of a 
spouse; therefore, his claim to this extent is denied.  

The claim for an effective date prior to October 1, 2001, for 
payment of additional compensation benefits on account of a 
spouse, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

